Exhibit 10.18

 

RHYTHM PHARMACEUTICALS, INC.
2017 EQUITY INCENTIVE PLAN

 

Restricted Stock Unit Agreement

This Restricted Stock Unit Agreement (this  “Agreement”), dated as of [●] (the
“Date of Grant”), is between Rhythm Pharmaceuticals, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”) and [●] (the
“Participant”).    Capitalized terms used in this Agreement without definition
shall have the respective meaning ascribed to such capitalized terms in the
Rhythm Pharmaceuticals, Inc. 2017 Equity Incentive Plan (as the same may be
amended from time to time, the “Plan”). 

1. Grant of Restricted Stock Units.  Subject to the terms and conditions set
forth in this Agreement and in the Plan, the Company hereby grants the
Participant [●] Restricted Stock Units, subject to the restrictions set forth
below and in the Plan (the “Stock Units”).  Each Stock Unit represents the right
of the Participant to receive a share of common stock of the Company (“Stock”),
an amount of cash based on the value of a share of Stock, or any combination of
the foregoing, as determined by the Committee, if and when the specified
conditions are met in Section 3 below, and on the applicable settlement date set
forth in Section 5 below.

2. No Rights Prior to Settlement.  Stock Units represent hypothetical shares of
Stock, and not actual shares of Stock.  No shares of Stock shall be issued to
the Participant at the time the grant of the Stock Units is made, and the
Participant shall not be, and shall not have any of the rights or privileges of,
a stockholder of the Company with respect to any Stock Units.  The Participant
shall not have any interest in any fund or specific assets of the Company by
reason of this award. 

3. Vesting.

a) As of the date of this Agreement, all of the Stock Units shall be unvested
and subject to a Risk of Forfeiture pursuant to Section 4 below.

b) Subject to the terms of this Section 3, the Stock Units shall vest ratably in
a series of four (4) equal annual installments, with the first of such annual
installments becoming vested on the first anniversary of the Date of Grant and
an additional annual installment becoming vested on that day of each year
thereafter until the Stock Units have become fully vested,  provided that the
Participant continues his or her employment or other association with the
Company or one of its Affiliates from the Date of Grant until any such
applicable vesting date.    For purposes of this Agreement, the term “Vesting
Date” shall mean  a date on which any or all of the Stock Units vest in
accordance with the provisions of this Section 3.

c) The vesting of the Stock Units shall be cumulative, but shall not exceed 100%
of the Stock Units.  If the foregoing schedule would produce fractional Stock
Units, the number of Stock Units that vest shall be rounded down to the nearest
whole Stock Unit and the

 



 

fractional Stock Units will be accumulated so that the resulting whole Stock
Units will be included in the number of Stock Units that become vested on the
last Vesting Date.

d) Except as otherwise provided in a written employment agreement or severance
agreement entered into by and between the Participant and the Company or an
Affiliate thereof, in the event of a Change of Control before all of the Stock
Units vest in accordance with Section 3(a) above, the applicable provisions of
the Plan shall apply to the Stock Units, and the Committee may take such actions
as it deems appropriate pursuant to the Plan.

e) Those Stock Units that vest pursuant to this Section 3 or pursuant to any
action taken by the Committee pursuant to the Plan shall become free from the
Risk of Forfeiture pursuant to Section 4 below.

4. Termination of Stock Units.    If the Participant ceases employment or other
association with the Company and its Affiliates for any reason before all of the
Stock Units vest, any unvested Stock Units shall automatically terminate and
shall be forfeited as of the date of the Participant’s termination of employment
or other association.  No settlement or payment shall be made with respect to
any unvested Stock Units that terminate as described in this Section 4.

5. Settlement of Stock Units and Tax Withholding.

a) If a Stock Unit vests in accordance with the provisions of Section 3 above,
 then, subject to the provisions of this Section 5(a) and Sections 5(b), 5(c)
and 12 below, the Company shall issue to the Participant one share of Stock for
such vested Stock Unit, or an amount of cash based on the value of a share of
Stock for each vested Stock Unit, or a combination of the foregoing, as
determined by the Committee, subject to applicable tax withholding obligations,
as soon as reasonably practicable after the Vesting Date applicable to such
vested Stock Unit.   Notwithstanding anything express or implied in the
foregoing provisions of this Section 5(a) to the contrary, in no event shall
settlement of a vested Stock Unit occur later than the fifteenth day of the
third calendar month following the calendar year in which the Vesting Date
applicable to such vested Stock Unit occurs, and in no event shall Participant
be permitted, directly or indirectly, to designate the calendar year of
payment. 

b) All obligations of the Company under this Agreement shall be subject to the
right of the Company as set forth in the Plan to collect applicable federal,
state, local, foreign or other withholding taxes if, when, and to the extent
required by law prior to the issuance of shares of Stock or payment in
cash.  The Company shall satisfy any applicable withholding requirement with
respect to the issuance of shares of Stock from proceeds of a same day or
next-day sale of a portion of the shares of Stock effected by the Company’s
designated broker; the Participant’s acceptance of the Stock Units shall
constitute the Participant’s authorization to the broker to effect such
sale.  In the event payment is to be made in a form other than shares of Stock,
then the Company shall collect from the Participant the applicable withholding
taxes pursuant to such procedures as the Company deems appropriate under the
circumstances.

c) The obligation of the Company to deliver Stock shall also be subject to the
condition that if at any time the Board shall determine in its discretion that
the listing, registration or qualification of any shares of Stock upon any
securities exchange or under any state or federal





 

law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issuance of such
shares, such shares may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board.  The issuance of
shares of Stock, if any, to the Participant pursuant to this Agreement is
subject to any applicable laws or regulations of the United States or of any
state, municipality or other country having jurisdiction thereof.

6. No Stockholder Rights.  Neither the Participant, nor any person entitled to
receive Stock Units in the event of the Participant’s death, shall have any of
the rights and privileges of a stockholder with respect to shares of Stock,
including voting or dividend rights, until such shares of Stock have been issued
upon settlement of Stock Units.  The Participant acknowledges that no election
under Section 83(b) of the Code is available with respect to Stock Units. 

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and settlement of
the Stock Units are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares of Stock, (c) changes in capitalization
of the Company and (d) other requirements of applicable law.  The Committee
shall have the authority to interpret and construe the Stock Units pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.

8. No Employment or Other Rights.  The grant of the Stock Units shall not confer
upon the Participant any right to be retained by or in the employ or service of
the Company or any Affiliate and shall not interfere in any way with the right
of the Company or any Affiliate to terminate the Participant’s employment or
other association with the Company and its Affiliates.   The right of the
Company and any Affiliate to terminate at will the Participant’s employment or
other association at any time for any reason is specifically reserved.

9. Assignment and Transfers.    The Stock Units are not transferable, and shall
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  This Agreement may be assigned by the Company without the
Participant’s consent.

10. Governing Law;  Counterparts.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflict of laws principles thereof.  This Agreement may be executed in one
or more counterparts all of which together shall constitute but one
instrument.  In making proof of this Agreement it shall not be necessary to
produce or account for more than one such counterpart. 

11. Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company, at the Company’s principal place of business,
 addressed to the attention of the Company’s Treasurer, and any notice to the
Participant shall be addressed to such Participant





 

at his or her residence address last filed with the Company.  Any notice shall
be delivered in accordance with Section 18 of the Plan. 

12. Application of Section 409A of the Code.  This Agreement is intended to be
exempt from or otherwise comply with the provisions of Section 409A of the
Code.  Notwithstanding the foregoing, if any Stock Units constitute “deferred
compensation” under Section 409A of the Code and such Stock Units become vested
upon the Participant’s termination of employment (or other association),
 settlement of such vested Stock Units shall be delayed for a period of six (6)
months after the Participant’s termination of employment (or other association)
if the Participant is a “specified employee” as defined under Section 409A of
the Code and if required pursuant to Section 409A of the Code.  If settlement of
any Stock Units is delayed in accordance with the foregoing provisions of this
Section 12,  such Stock Units shall be settled and paid within thirty (30) days
after the date that is six (6) months following the Participant’s termination of
employment (or other association).  To the extent subject to Section 409A of the
Code, settlement of the Stock Units may only be made in a manner and upon an
event permitted by Section 409A of the Code, and each settlement of the Stock
Units shall be treated as a separate payment, and the right to a series of
installment payments under the Stock Units shall be treated as a right to a
series of separate payments.  In no event shall the Participant, directly or
indirectly, designate the calendar year of payment.  The Company may change or
modify the terms of this Agreement without the Participant’s consent or
signature if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder.  Notwithstanding the previous sentence, the Company may also
amend the Plan or this Agreement or revoke the Stock Units to the extent
permitted by the Plan.  

[The remainder of this page is intentionally left blank.  Signature page to
follow.]










In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

RHYTHM PHARMACEUTICALS, INC.

FIRST_NAME LAST_NAME

 

 

 

 

 

By: 

 

 

Signature

 

Signature of Participant

Title: 

 

:

 

 

 

 

 Participant’s Address:

 

 

ADDRESS_LINE_1

ADDRESS_LINE_2

CITY, STATE ZIPCODE

 

 

[Signature Page to Rhythm Pharmaceuticals, Inc. Restricted Stock Unit Agreement]

 

